t c memo united_states tax_court sandra kay radeke petitioner v commissioner of internal revenue respondent docket no 10379-11l filed date sandra kay radeke pro_se shaina e boatright and kristin m timmons for respondent memorandum opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or dated date upholding a proposed levy collection action for tax years and this matter is before the court on respondent’s motion for summary_judgment pursuant to rule we must consider whether the determination by respondent’s appeals_office to proceed with the collection action with respect to petitioner’s unpaid income_tax liabilities was proper all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in minnesota when she filed the petition petitioner failed to file individual income_tax returns for tax years and pursuant to sec_6020 the internal_revenue_service prepared substitutes for returns for tax years and on date respondent issued to petitioner a notice_of_deficiency for tax years and on date respondent issued to petitioner a notice_of_deficiency for tax_year petitioner did not petition this court for redetermination of the amounts determined in the notices of deficiency on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notifying petitioner that respondent intended to levy to collect the unpaid tax_liabilities interest and penalties and that she could request a hearing with respondent’s appeals_office on date petitioner filed a form request for a collection_due_process or equivalent_hearing cdp hearing request in which petitioner requested collection alternatives including an installment_agreement and an offer-in-compromise in her cdp hearing request petitioner stated that i don’t owe all or part of the taxes i cannot pay my taxes i do not believe i should be responsible for penalties on date the settlement officer sent petitioner a letter scheduling a telephone collection_due_process_hearing for date the settlement officer also requested a completed form 433-a collection information statement for wage earners and self-employed individuals and petitioner’s unfiled form sec_1040 u s individual_income_tax_return the conference took place as scheduled on date according to the settlement officer’s log petitioner requested more time to file her returns for the years in question and to work on form 433-a the settlement officer discussed with petitioner the option to submit a request to withdraw from the cdp process and continue to work with the compliance office to reach an agreement the settlement officer advised petitioner that she would send her a letter summarizing the cdp hearing and enclosing a form withdrawal of request for collection_due_process or equivalent_hearing and information regarding an offer-in-compromise on date the settlement officer sent petitioner a letter with form and form_656 offer_in_compromise and informed petitioner that form was due no later than date the settlement officer did not receive the form so shortly after date she made a courtesy call to petitioner during the call petitioner indicated that she would immediately return the form petitioner failed to submit form form 433-a or her delinquent returns on date respondent issued petitioner the notice_of_determination concerning collection action s under sec_6320 and or sustaining the levy action as to the and tax_liabilities petitioner timely petitioned this court seeking review of the determination to proceed with the proposed levy petitioner disputes that form must be signed by a specific date in addition petitioner wanted additional time to file her tax returns the petition specifically states that the settlement officer and i agreed that i would work with the compliance office to file my taxes for the unfiled years to figure out what i really owed and then go from there to work out either an offer-in-compromise or a collection alternative and that is what i want to continue on date respondent filed a motion for summary_judgment the court calendared respondent’s motion for summary_judgment for a hearing on date in st paul minnesota both parties appeared and were heard discussion summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party in this case respondent to demonstrate that there is no genuine dispute as to any material fact and that he is entitled to judgment as a matter of law 116_tc_73 in considering a motion for summary_judgment the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 the nonmoving party may not rest upon the mere allegations or denials of his pleading but must set forth specific facts showing there is a genuine dispute for trial sundstrand corp v commissioner t c pincite petitioner has failed to demonstrate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6331 authorizes the secretary to levy upon all property and property rights of a taxpayer who failed to pay a tax within days after a notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify the taxpayer of the secretary’s intention to make the levy sec_6331 the secretary must also notify the taxpayer of his or her right to a collection_due_process_hearing sec_6330 if the taxpayer requests a sec_6330 hearing the hearing is conducted by the appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issues relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability at a hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 the taxpayer may also raise any collection alternatives sec_6330 once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6330 the court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations id where the validity of the underlying tax_liability is properly at issue we review the determination de novo 114_tc_604 114_tc_176 petitioner has the burden_of_proof regarding her underlying tax_liabilities see rule a where the validity of the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite petitioner raised the issue of her underlying tax_liabilities on form and in discussions with the settlement officer petitioner did not file her tax returns for the years in question petitioner received two notices of deficiency and did not petition this court with respect to either of the notices sec_6330 precludes petitioner from challenging the existence or amount of the underlying tax_liabilities before the appeals_office consequently petitioner’s underlying tax_liabilities are not properly before the court see 114_tc_176 the court reviews administrative determinations by the commissioner’s appeals_office regarding nonliability issues for abuse_of_discretion 131_tc_197 we consider whether the determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 moser v commissioner tcmemo_2012_208 discussing the abuse_of_discretion standard as described by the court_of_appeals for the eighth circuit the court to which an appeal in this case would presumably lie the determination of the appeals_office must take into consideration a the verification that the requirements of any applicable law or administrative procedure have been met b the issues raised by the taxpayer and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 117_tc_183 we note that the settlement officer properly based her determination on the factors specified by sec_6330 petitioner contends that she was not told that her telephone conversation with the settlement officer was a hearing petitioner received a letter scheduling the cdp hearing a sec_6330 cdp or other pre-levy hearing is an informal proceeding and not a formal adjudication crain v commissioner tcmemo_2012_97 slip op pincite at a sec_6330 hearing testimony under oath is not taken witnesses are not subpoenaed and a face-to-face meeting is not necessary 115_tc_329 115_tc_35 a sec_6330 hearing may properly take the form of a telephone conference or one or more written communications between the taxpayer and a settlement officer katz v commissioner t c pincite sec_301_6330-1 q a-d6 proced admin regs an informal telephone conference which gives the taxpayer the opportunity to discuss the merits of her case settlement alternatives and other issues related to the proposed levy is a proper cdp hearing therefore the settlement officer held a proper cdp hearing with petitioner under sec_6330 on date respondent contends that the settlement officer did not abuse her discretion by denying petitioner’s collection alternatives because petitioner was a nonfiler the settlement officer gave her an opportunity to submit returns for the years for which the irs had prepared substitutes for returns petitioner failed to file delinquent returns and to complete form 433-a petitioner contends that she suffers from a chronic medical_condition and was unable to complete her tax returns and form 433-a a taxpayer is expected to provide all relevant information to the appeals_office including financial statements see sec_301_6330-1 proced admin regs as a result of petitioner’s failure to submit documents the settlement officer was unable to evaluate any collection alternatives generally it is not an abuse_of_discretion for the settlement officer to deny a taxpayer a collection alternative if the taxpayer did not provide financial information during the administrative hearing see 414_f3d_144 1st cir petitioner failed to submit requested financial information including a completed form 433-a it was not an abuse_of_discretion to deny petitioner’s request for collection alternatives because without the requested financial information the settlement officer was unable to ascertain petitioner’s financial circumstances see yoel v commissioner tcmemo_2012_222 at the settlement officer did not abuse her discretion by denying a collection alternative respondent argues that petitioner was given additional time to submit required forms and delinquent tax returns but failed to do so in addition the settlement officer discussed with petitioner the option to submit a request to withdraw from the cdp process and continue to work with the compliance office to reach an agreement however petitioner failed to submit the required form petitioner did not meet deadlines for submitting information and did not respond to respondent’s letter or phone call after the cdp hearing the settlement officer did not abuse her discretion in rejecting petitioner’s request to delay the proceeding so petitioner could have more time to submit her delinquent income_tax returns and form 433-a there is no requirement that the commissioner wait a certain amount of time before making a determination as to a proposed levy shanley v commissioner tcmemo_2009_17 a settlement officer’s decision to deny a request for more time to submit requested information in this context is not an abuse_of_discretion id we conclude that there are no genuine disputes as to material facts for trial and that respondent’s determination to proceed with collection was not an abuse_of_discretion therefore the proposed collection action is sustained to reflect the foregoing an appropriate order and decision will be entered for respondent
